Case 1:19-cv-02688-KLM Document 1 Filed 09/19/19 USDC Colorado Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No.

UNITED STATES OF AMERICA,

              Plaintiff,

v.

$30,220.00 IN UNITED STATES CURRENCY

           Defendant.
______________________________________________________________________

              VERIFIED COMPLAINT FOR FORFEITURE IN REM
______________________________________________________________________

       The United States of America, by and through United States Attorney Jason R.

Dunn and Assistant United States Attorney Elizabeth Young, pursuant to Supplemental

Rules for Admiralty, Maritime and Asset Forfeiture Actions G(2), states:

                              JURISDICTION AND VENUE

       1.     The United States of America has commenced this action pursuant to the

civil forfeiture provisions of 21 U.S.C. § 881, seeking forfeiture of defendant property

based upon violations of the narcotics provisions of 21 U.S.C. § 801, et seq. This Court

has jurisdiction under 28 U.S.C. §§ 1345 and 1355.

       2.     Venue is proper under 21 U.S.C. ' 881(j) and 28 U.S.C. ' 1395, as the

defendant property is located and some of the acts described herein occurred in the

District of Colorado.

                               DEFENDANT PROPERTY

       3.     Defendant property is more fully described as follows:



                                            1
Case 1:19-cv-02688-KLM Document 1 Filed 09/19/19 USDC Colorado Page 2 of 7




       4.     $30,220.00 in United States currency seized from Nicholas McClellan on

March 25, 2019 at the United States Post Office located at 951 20th Street, Denver,

Colorado. Defendant $30,220.00 in United States currency is currently being held by

the United States Postal Inspection Service, National Headquarters, Asset Forfeiture

Unit Holding Account.

                          FACTUAL BASIS FOR FORFEITURE

       Except as otherwise noted, all of the following facts and information have been

discovered through my own investigation and observations, and the observations and

investigations of fellow law enforcement officers as reported to me.

February Parcel

       5.     On February 12, 2019, Postal Inspectors became aware of United States

Postal Service (“USPS”) Priority Mail Express #EE413697970US, which was addressed

to “Nicholas McClellan, 1595 S Birch Street, Denver, CO 80222.” The return address

on the parcel was “M. McClellan, 1478 S. University Blvd., Denver, CO 80210.”

However, the parcel was mailed from Brooklyn, New York, and paid for in cash. Postal

Inspectors did not seize this parcel.

Parcel Containing Defendant $30,220.00 in United States Currency

       6.     On March 24, 2019, Postal Inspectors in Denver, Colorado, became

aware of a suspicious parcel addressed to 1595 South Birch Street, Denver, CO 80222.

       7.     The parcel was USPS Priority Mail parcel #9507 8132 3880 9082 2255

58, addressed to Nick McClellan at 1595 South Birch Street, Denver, CO 80222 (“March

Parcel”). The return address listed on the March Parcel was M. McClellan, 1478 South




                                            2
Case 1:19-cv-02688-KLM Document 1 Filed 09/19/19 USDC Colorado Page 3 of 7




University Blvd., Denver, CO 80210. The seams of the March Parcel were heavily taped

with clear packing tape.

      8.     Like the parcel mailed in to Nick McClellan in February, despite the

Denver return address listed on the package, the March Parcel was actually mailed on

March 23, 2019 from Brooklyn, New York, 11205.

      9.     Both 1595 South Birch Street and 1478 South University Boulevard are

associated with Nicholas McClellan.

      10.    Postal Inspectors discovered that there had been at least 37 parcels

mailed from Brooklyn, New York delivered to 1595 South Birch Street during the period

February 2018 to March 2019. During that period, 1595 South Birch Street was

receiving from one to four parcels a month from Brooklyn, New York.

      11.    At least 11 parcels were mailed from Brooklyn, New York to 1478 South

University Boulevard during the period March 2018 to March 2019.

      12.    On March 25, 2019, a Narcotics Detection Canine positively alerted to the

odor of narcotics on the March Parcel.

Interview with Nicholas McClellan

      13.    On March 25, 2019, Postal Inspectors acting in an undercover capacity

called Nicholas McClellan to ask about the March Parcel.

      14.    McClellan gave the Postal Inspectors the tracking number of the March

Parcel, but was unable to provide the return address. He told the Postal Inspectors that

the March Parcel was coming from Brooklyn, New York, and contained paper

documents. McClellan also stated that he receives packages all of the time without any

issues.



                                           3
Case 1:19-cv-02688-KLM Document 1 Filed 09/19/19 USDC Colorado Page 4 of 7




          15.   That same day, McClellan called the Postal Inspectors back and told them

that he really needed the March Parcel and that there was something very important

inside.

          16.   Still acting in an undercover capacity, the Postal Inspectors called

McClellan again on March 25, 2019 and arranged to meet McClellan at the downtown

Denver Post Office located at 951 20th Street, Denver, Colorado, where they

interviewed McClellan about the March Parcel. When he met them in person at the

downtown Denver Post Office, the Postal Inspectors identified themselves as United

States Postal Inspectors. McClellan then told the Postal Inspectors there was cash

inside the March Parcel, but would not allow them to open the March Parcel or tell them

how much money was inside. He asked for an attorney and the Postal Inspectors

ended the interview.

          17.   After the interview concluded, McClellan exited the post office strangely.

He ran even though no one was pursuing him. He also kept looking back at the post

office.

          18.   When the Postal Inspectors exited the post office approximately five

minutes later, McClellan approached them and asked for their contact information.

McClellan moved closer to the Postal Inspector holding the March Parcel, which

contained defendant $30,220.00 in United States currency. As a result, McClellan was

warned not to attempt to grab the March Parcel. McClellan then ran away from the

Postal Inspectors again looking back toward the post office as he ran.




                                              4
Case 1:19-cv-02688-KLM Document 1 Filed 09/19/19 USDC Colorado Page 5 of 7




Execution of Search Warrant

      19.    On March 28, 2019, Postal Inspectors executed a federal search warrant

for the March Parcel. Inside were two USPS envelopes containing defendant

$30,220.00 in United States currency wrapped in heat-sealed bags and clear packing

tape. Defendant $30,220.00 in United States currency consists of 1,511 $20.00 bills.

Wages

      20.    Colorado state wage records show that Nicholas McClellan has no

reported wages in the state of Colorado. A nationwide search revealed that Nicholas

McClellan has no reported wages outside of Colorado for at least the last 18 months.



                         [Remainder of page intentionally left blank.]




                                              5
1:19-cv-02688-KLM Document 1 Filed 09/19/19 USDC Colorado Page 6


                           VERIFICATION OF DEREK BACKUS
             POSTAL INSPECTOR . UNITED STATES POSTAL INSPECTION SERVICE


              I, Postal Inspector Derek Backus, hereby state and aver under the pains and

       penalties of perjury that I have read the foregoing Factual Basis for Forfeiture and that

      the fa cts and information contained therein are true .




                                                              d?/V
                                                             Derek Backus
                                                             United States Postal Inspector


      STATE OF COLORADO                           )
                                                  ) ss
      COUNTY OF                                   )

                                                                         --tl--.
             The foregoing was acknowledged before me this           d    day of September 2019 by

      Derek Backus, Postal Inspector, United States Postal Inspection Service.
                                                                                          .J




                   SHERI J GIDAN
                  NOTARY PUBLIC
                STATE OF COLORADO
                 NOTARY ID 20104001014
           MY COMMISSION EXPIRES MARCH 24, 2022




                                                         6
Case 1:19-cv-02688-KLM Document 1 Filed 09/19/19 USDC Colorado Page 7 of 7




                              FIRST CLAIM FOR RELIEF

      21.    The Plaintiff repeats and incorporates by reference the paragraphs above.

      22.    By the foregoing and other acts, defendant $30,220.00 in United States

currency constitutes money furnished or intended to be furnished by any person in

exchange for a controlled substance, proceeds traceable to an exchange of a controlled

substance, and/or money used or intended to be used to facilitate a violation of 21

U.S.C. § 801, et seq. Therefore, defendant $32,000.00 in U.S. currency is forfeitable to

the United States pursuant to 21 U.S.C. § 881(a)(6).

      WHEREFORE, the United States prays for entry of a final order of forfeiture for

the defendant asset in favor of the United States, that the United States be authorized

to dispose of the defendant property in accordance with law, and that the Court enter a

finding of probable cause for the seizure of the defendant property and issue a

Certificate of Reasonable Cause pursuant to 28 U.S.C. § 2465.

      DATED this 19th day of September 2019.

                                                Respectfully submitted,

                                                JASON R. DUNN
                                                United States Attorney


                                         By:    s/ Elizabeth Young
                                                Elizabeth Young
                                                Assistant U.S. Attorney
                                                U.S. Attorney’s Office
                                                1801 California Street, Suite 1600
                                                Denver, Colorado 80202
                                                Telephone: (303) 454-0100
                                                E-mail: Elizabeth.Young2@usdoj.gov
                                                Attorney for the United States




                                            7
